Exhibit 10.28

 

May 6, 2003

 

THIS AGREEMENT INCLUDES A GENERAL RELEASE OF CLAIMS.

FEEL FREE TO TAKE 21 DAYS TO CONSIDER THIS AGREEMENT BEFORE

SIGNING IT.  WE ALSO ADVISE YOU TO CONSULT A LAWYER PRIOR TO

SIGNING THIS AGREEMENT.

YOU HAVE 7 DAYS AFTER YOU SIGN THIS AGREEMENT TO REVOKE IT.

SEVERANCE AGREEMENT CONTAINING

GENERAL RELEASE OF EMPLOYEE’S RIGHTS

                This Severance Agreement Containing a General Release of my
Rights (Agreement) is entered into between myself, Robert M. Lallo, Holliston,
MA 01746 (“Mr. Lallo”), and the Abington Bancorp, Inc. (Abington Bancorp, Inc.,
together with its direct and indirect subsidiaries is hereinafter referred to as
“Abington Savings Bank”), on the date on which I sign it.  In consideration of
the covenants undertaken, the releases contained in this Agreement, and the
promises made in this Agreement, the Abington Savings Bank  and I hereby agree
as follows:


1.                                       EMPLOYMENT SEPARATION.  MY EMPLOYMENT
WITH THE ABINGTON SAVINGS BANK WILL TERMINATE ON THE  DATE ON WHICH ABINGTON
BANCORP, INC. FILES IT ANNUAL REPORT ON FORM 10-K FOR THE YEAR ENDED DECEMBER
31, 2002 WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEPARATION DATE”), MAY
15, 2003.


2.                                       SEVERANCE PAYMENT.  IN RETURN FOR THE
EXECUTION OF THIS AGREEMENT AND RELEASE, THE ABINGTON SAVINGS BANK AGREES TO PAY
ME TEN (10) MONTHS OF SEVERANCE PAY AT MY CURRENT RATE OF PAY, LESS APPLICABLE
WITHHOLDING TAXES AND OTHER ORDINARY PAYROLL DEDUCTIONS (“APPLICABLE
DEDUCTIONS”).  THESE PAYMENTS WILL BE MADE IN THE NORMAL PAYROLL CYCLES OF
ABINGTON SAVINGS BANK, COMMENCING WITH THE FIRST PAYROLL CYCLE FOLLOWING THE
LATER OF (I) THE REVOCATION PERIOD DESCRIBED IN SECTION 15 BELOW AND (II) THE
SEPARATION DATE (“SEVERANCE PAYMENTS”).


3.                                       BENEFITS ELIGIBILITY.  IN ADDITION TO
THE SEVERANCE PAYMENTS DESCRIBED ABOVE, ALSO IN EXCHANGE FOR THE EXECUTION OF
THIS AGREEMENT, FOR THE PERIOD OF TIME THAT I AM RECEIVING SEVERANCE PAYMENTS,
ABINGTON SAVINGS BANK WILL ALSO MAKE CONTRIBUTIONS TOWARDS MY MEDICAL INSURANCE
PREMIUMS SO LONG AS I AM BOTH ELIGIBLE FOR AND ENROLLED IN THE ABINGTON SAVINGS
BANK’S MEDICAL PLAN ON MY SEPARATION DATE.  THE CONTRIBUTIONS WHICH THE ABINGTON
SAVINGS BANK WILL MAKE TOWARD MY HEALTH INSURANCE PREMIUMS WILL BE FOR ONLY SO
LONG AS I AM RECEIVING SEVERANCE PAYMENTS IN ACCORDANCE WITH THIS AGREEMENT, AND
WILL BE IN AN AMOUNT EQUAL TO THAT WHICH WAS MADE BY THE ABINGTON SAVINGS BANK
ON MY BEHALF WHILE I WAS AN EMPLOYEE.  I AGREE AND ACKNOWLEDGE THAT I SHALL
REMAIN RESPONSIBLE FOR THE PAYMENT OF MY SHARE OF THE INSURANCE PREMIUM FOR SAID
MEDICAL INSURANCE.  I AGREE THAT THE ABINGTON SAVINGS BANK SHOULD DEDUCT MY
PORTION OF THE HEALTH INSURANCE FROM MY SEVERANCE PAYMENTS. THE PARTIES
UNDERSTAND AND AGREE THAT I WILL BE PROVIDED WITH COBRA NOTIFICATION UPON
CONCLUSION OF MY SEVERANCE

 

1

--------------------------------------------------------------------------------


 


                                                PAYMENTS.

 


4.                                       ACKNOWLEDGMENT.  I ACKNOWLEDGE THAT THE
BENEFITS PROVIDED UNDER THIS AGREEMENT ARE MORE THAN I WOULD HAVE RECEIVED IN
THE ABSENCE OF MY SIGNING THIS AGREEMENT AND GIVING THE RELEASE CONTAINED
WITHIN.  I UNDERSTAND THAT I AM ELIGIBLE TO RECEIVE ANY EARNED AND UNUSED
VACATION TIME THAT I HAVE AVAILABLE UNDER ABINGTON SAVINGS BANK’S POLICY,
REGARDLESS OF WHETHER OR NOT I SIGN THIS AGREEMENT.  I ALSO UNDERSTAND THAT
ABINGTON SAVINGS BANK HAS AGREED TO PAY ME UNTIL THE SEPARATION DATE, REGARDLESS
OF WHETHER OR NOT I CHOOSE TO ENTER INTO THIS AGREEMENT.


5.                                       CONFIDENTIALITY.


A.               TO THE EXTENT PERMITTED BY LAW, I SHALL NOT DISCLOSE TO ANY
THIRD PARTY SECRETS OR ANY OTHER FINANCIAL OR BUSINESS INFORMATION RELATING TO
THE ABINGTON SAVINGS BANK OF A KIND WHICH IS NOT DISCLOSED PUBLICLY IN THE
ORDINARY COURSE OF BUSINESS, EXCEPT IF I AM REQUIRED TO DISCLOSE SUCH
INFORMATION PURSUANT TO SUBPOENA, TO ASSIST IN A LAWFUL FRAUD INVESTIGATION, OR
BY OTHER COMPULSORY LEGAL PROCESS.  IF I RECEIVE A SUBPOENA, OTHER LEGAL PROCESS
OR A REQUEST WHICH SEEKS INFORMATION ABOUT THE ABINGTON SAVINGS BANK I SHALL,
WHERE PERMITTED BY LAW, IMMEDIATELY NOTIFY THE ABINGTON SAVINGS BANK OF THAT
FACT PRIOR TO RESPONDING TO SUCH LEGAL PROCESS OR REQUEST.


B.              I SHALL NOT DISCLOSE TO ANY PERSON OTHER THAN MY ATTORNEY AND
ACCOUNTANT THE BENEFITS PROVIDED FOR IN THIS AGREEMENT, OR THE EXISTENCE OF OR
CONTENT OF THIS AGREEMENT OR ANY DISCUSSIONS CONCERNING, REGARDING, RELATING TO,
OR LEADING UP TO THIS AGREEMENT.  IF I DISCLOSE INFORMATION RELATED TO THIS
AGREEMENT TO MY ATTORNEY OR ACCOUNTANT, I SHALL OBTAIN FROM EACH OF THEM THEIR
AGREEMENT TO BE BOUND BY THIS CONFIDENTIALITY PROVISION PRIOR TO DISCLOSING TO
THEM ANY INFORMATION COVERED BY THIS CONFIDENTIALITY PROVISION.


C.               I SHALL IMMEDIATELY RETURN TO THE ABINGTON SAVINGS BANK ANY AND
ALL PROPERTY OF THE ABINGTON SAVINGS BANK IN MY POSSESSION, CUSTODY OR CONTROL,
INCLUDING WITHOUT LIMITATION, ANY DOCUMENTS OR OTHER MATERIALS, REGARDLESS OF
FORMAT, WHICH PERTAIN TO THE OPERATIONS OF ABINGTON SAVINGS BANK.


6.                                       CONDUCT.  I AGREE THAT I WILL NOT
ENGAGE IN ANY CONDUCT THAT IS INJURIOUS TO THE REPUTATION OR INTERESTS OF THE
ABINGTON SAVINGS BANK, OR ANY OF THE ABINGTON SAVINGS BANK RELEASEES AS DEFINED
BELOW, INCLUDING BUT NOT LIMITED TO DISPARAGING THE ABINGTON SAVINGS BANK OR ANY
ABINGTON SAVINGS BANK  RELEASEES, UNLESS OTHERWISE REQUIRED BY LAW. ABINGTON
SAVINGS BANK AGREES THAT IT WILL NOT UNDERTAKE ANY ACTION FOR THE PURPOSE OF
CAUSING INJURY TO MY REPUTATION OR INTERESTS, UNLESS OTHERWISE REQUIRED BY LAW.


7.                                       RETURN OF BANK PROPERTY.  I ACKNOWLEDGE
AND AGREE THAT I HAVE RETURNED ALL

 

2

--------------------------------------------------------------------------------


 


                                                ABINGTON SAVINGS BANK PROPERTY
PREVIOUSLY IN MY POSSESSION, INCLUDING BUT NOT LIMITED TO ANY EQUIPMENT, KEYS,
AND CREDIT CARDS, AS WELL AS ANY DOCUMENTS AND FILES (AND ANY COPIES THEREOF).

8.             Provision of Ongoing Transitional Services to the Bank.  I
acknowledge and agree that throughout the ten month period that I will be
receiving severance payments as described in this Agreement, I will provide the
Abington Savings Bank with transitional services on an as-needed basis as
reasonably determined by the Abington Savings Bank.  This means that, among
other things, I will be available to the Abington Savings Bank to provide
advice, counseling or other types of transitional services as may be requested
by Abington Savings Bank and as may be needed by Abington Savings Bank. 
Abington Savings Bank agrees that the consulting services to be provided
pursuant to this paragraph 8 shall not be in excess of an average of 10 hours
per week (it being understood that such limit shall not apply to any services to
be provided under paragraph 9). The severance payments included in this
Agreement will, in addition to providing consideration for other terms of this
Agreement, also provide me compensation for any and all transitional services
that I may be asked to provide pursuant to this Section.  I understand, however,
that nothing in this Section changes or alters in any way my employment
Separation Date as described above.

 


9.                                       COOPERATION AS TO ACCOUNTING AND OTHER
INQUIRIES.  DURING THE PERIOD FOLLOWING THE TERMINATION OF MY EMPLOYMENT I AGREE
TO COOPERATE FULLY WITH ABINGTON SAVINGS BANK IN (X) ANY PREPARATION, REVIEW,
REVISION OR RESTATEMENT OF ANY FINANCIAL STATEMENTS OR RELATED BOOKS AND RECORDS
RELATING TO THE TIME DURING WHICH I WAS EMPLOYED BY ABINGTON SAVINGS BANK (THE
“EMPLOYMENT PERIOD”) AND (Y) THE DEFENSE OR PROSECUTION OF ANY INVESTIGATIONS,
INQUIRIES, CLAIMS OR ACTIONS NOW IN EXISTENCE OR WHICH MAY BE BROUGHT IN THE
FUTURE AGAINST OR ON BEHALF OF ABINGTON SAVINGS BANK WHICH RELATE TO EVENTS OR
OCCURRENCES THAT TRANSPIRED DURING THE EMPLOYMENT PERIOD, INCLUDING ANY ACTIONS,
INVESTIGATIONS OR PROCEEDINGS INVOLVING NASDAQ, THE SECURITIES AND EXCHANGE
COMMISSION, OR ANY OTHER REGULATORY AUTHORITY.  MY FULL COOPERATION IN
CONNECTION WITH SUCH CLAIMS OR ACTIONS WILL INCLUDE, BUT NOT BE LIMITED TO,
BEING AVAILABLE TO MEET WITH COUNSEL TO PREPARE FOR DISCOVERY, HEARING,
INTERVIEW OR TRIAL AND TO ACT AS A WITNESS ON BEHALF OF ABINGTON SAVINGS BANK AT
MUTUALLY CONVENIENT TIMES.  DURING THE PERIOD FOLLOWING THE TERMINATION OF MY
EMPLOYMENT I ALSO AGREE TO COOPERATE FULLY WITH ABINGTON SAVINGS BANK IN
CONNECTION WITH ANY INVESTIGATION OR REVIEW OF ANY FEDERAL, STATE OR LOCAL
REGULATORY AUTHORITY AS ANY SUCH INVESTIGATION OR REVIEW RELATE TO EVENTS OR
OCCURRENCES THAT TRANSPIRED DURING THE EMPLOYMENT PERIOD.  ABINGTON SAVINGS BANK
WILL REIMBURSE YOU FOR ANY REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY YOU IN
CONNECTION WITH YOUR PERFORMANCE OF YOUR OBLIGATIONS PURSUANT TO THIS SECTION 9,
SUCH REIMBURSEMENT NOT TO INCLUDE PAYMENT FOR ANY TIME YOU MIGHT SPEND
PERFORMING SUCH SERVICES.


10.                                 SUCCESSORS AND ASSIGNS.  IN THE EVENT THAT
THE ABINGTON SAVINGS BANK SHOULD CHANGE FORM AND/OR BE MERGED OR CONSOLIDATED
INTO ANOTHER ORGANIZATION, THE TERMS OF THIS AGREEMENT SHALL INURE TO THE
BENEFIT OF, AND BE ASSUMED BY, THE ENTITY RESULTING FROM SUCH CHANGE.  THIS
AGREEMENT SHALL BE BINDING UPON AND

 

3

--------------------------------------------------------------------------------


 


                                                INURE TO THE BENEFIT OF MY
SUCCESSORS AND ASSIGNS, AS WELL AS THOSE OF THE ABINGTON SAVINGS BANK, BUT I MAY
NOT ASSIGN THIS AGREEMENT WITHOUT THE ABINGTON SAVINGS BANK’S PRIOR WRITTEN
CONSENT.

11.           General Waiver and Release of My Claims and Rights Up to the Date
of This Agreement.  In exchange for the consideration described in this
Agreement, to the extent permitted by law, I hereby, on behalf of myself, my
Abington Savings Bank, and any affiliated corporations (parent and/or
subsidiary), divisions, or entities, either past or present, and each of them,
as well as each of their directors, founders executors, heirs, administrators,
assigns and anyone else claiming by, through or under me, irrevocably and
unconditionally give up, waive, release, acquit and forever discharge Abington
Savings Bank, and any affiliated corporations (parent and/or subsidiary),
divisions, or entities, either past or present, and each of them, as well as
each of their directors, founders, predecessors, successors, assigns, agents,
directors, officers, employees, former employees, representatives, attorneys,
related parties, assigns, and successors, past or present, and all persons
acting by, through, under or in concert with any of them (collectively
“Releases”), or any of them, from any and all charges, complaints, claims,
grievances, liabilities, obligations, promises, agreements, controversies,
damages, judgments, actions, causes of action, suits, rights, demands, costs,
losses, debts and expenses (including attorneys’ fees and costs actually
incurred), of any nature whatsoever, known or unknown, suspected or unsuspected,
and whether or not concealed or hidden (“Claim” or “Claims”), which I now have,
own, or hold, or claim to have, own, or hold, or which I at any time heretofore
had, owned, or held, or claimed to have, own or hold against each or any of the
Releasees arising out of any matter existing on, up to, and including the date
of this Agreement, including, without limiting the generality of the foregoing,
express or implied, those Claims arising out of or in connection with my
employment and cessation of employment with the Abington Savings Bank, all
Claims for breach of express or implied contract; all Claims for wages; all
Claims for wrongful termination of employment whether in contract or tort; all
Claims for defamation, libel, slander or intentional, reckless, or negligent
infliction of emotional distress; all Claims for breach of any express or
implied covenant of employment, including the covenant of good faith and fair
dealing; all Claims for interference with contractual or advantageous relations,
whether prospective or existing; all Claims for discrimination under state or
federal law; including without limitation M.G.L. c. 151B, §1 et seq., as
amended, Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e et seq., as
amended, the Age Discrimination in Employment Act, 29 U.S.C. §621 et seq., as
amended, the Older Workers Protection Act of 1990, the Americans with
Disabilities Act of 1990, 42 U.S.C. §12101 et seq., the Employee Retirement
Income Security Act of 1973, 29 U.S.C. §1001 et seq.; all Claims for bonus, sick
leave, holiday pay, severance pay, vacation pay, life insurance, health or
medical insurance or any other fringe benefit, and all Claims for attorneys’
fees and costs associated therewith.  However, nothing in this paragraph shall
be construed to bar me from enforcement of my rights under this Agreement or
limit me in any way not permitted by law.

 

4

--------------------------------------------------------------------------------


 


12.                                 NO EFFECT ON INDEMNIFICATION.  ABINGTON
SAVINGS BANK HAS AGREED THAT NOTHING CONTAINED IN THIS AGREEMENT SHALL HAVE ANY
EFFECT ON SUCH AS I MAY HAVE UNDER THE INDEMNIFICATION PROVISIONS OF THE BY-LAWS
OF EACH OF ABINGTON BANCORP, INC. AND ABINGTON SAVINGS BANK.


13.                                 ADEA WAIVER.  I EXPRESSLY ACKNOWLEDGE AND
AGREE THAT, BY ENTERING INTO THIS AGREEMENT, I AM WAIVING ANY AND ALL RIGHTS OR
CLAIMS THAT I MAY HAVE ARISING UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF
1967, AS AMENDED, WHICH HAVE ARISEN ON OR BEFORE THE DATE OF EXECUTION OF THIS
AGREEMENT.  I FURTHER EXPRESSLY ACKNOWLEDGE AND AGREE THAT:


A.               IN RETURN FOR THIS AGREEMENT, I WILL RECEIVE COMPENSATION
BEYOND THAT TO WHICH I WAS ALREADY ENTITLED TO RECEIVE BEFORE ENTERING INTO THIS
AGREEMENT;


B.              I AM HEREBY ADVISED IN WRITING BY THIS AGREEMENT TO CONSULT WITH
AN ATTORNEY BEFORE SIGNING THIS AGREEMENT;


C.               I WAS GIVEN A COPY OF THIS AGREEMENT ON MAY 12, 2003, AND
INFORMED THAT I HAD TWENTY-ONE (21) DAYS TO CONSIDER SIGNING IT; AND


D.              I WAS INFORMED THAT I HAVE SEVEN (7) DAYS FOLLOWING THE DATE OF
EXECUTION OF THIS AGREEMENT IN WHICH TO REVOKE THE AGREEMENT.


14.                                 NO LAW VIOLATION.  I UNDERSTAND THAT THE
ABINGTON SAVINGS BANK IS OFFERING ME THE OPTION OF ENTERING INTO THIS AGREEMENT
ON THE TERMS AND CONDITIONS AS SET FORTH HEREIN IN ORDER TO ASSIST ME IN MY
EMPLOYMENT TRANSITION, TO RECOGNIZE MY YEARS OF SERVICE, TO FURTHER AN AMICABLE
SEPARATION BETWEEN ME AND ABINGTON SAVINGS BANK, AND TO RESOLVE ANY AND ALL
DISPUTES WHICH I MAY OR MAY NOT HAVE WITH THE ABINGTON SAVINGS BANK AND/OR ANY
OF THE ABINGTON SAVINGS BANK RELEASEES.  THIS AGREEMENT DOES NOT MEAN THAT THE
ABINGTON SAVINGS BANK OR ANY OTHER RELEASEE HAS VIOLATED OR ADMITS TO HAVING
VIOLATED ANY LAW OR ADMITS TO HAVING ACTING IN ANY WAY IN VIOLATION OF ANY OF MY
RIGHTS.  ABINGTON SAVINGS BANK EXPRESSLY DENIES ANY VIOLATION OF ANY OF ITS
POLICIES, PROCEDURES, STATE OR FEDERAL LAWS OR REGULATIONS AND/OR ANY
WRONGDOING.


15.                                 WHEN THIS AGREEMENT BECOMES EFFECTIVE.  I
UNDERSTAND THAT I HAVE SEVEN (7) DAYS FROM THE DATE I SIGN THIS AGREEMENT TO
REVOKE THIS AGREEMENT BY SENDING A LETTER, BY CERTIFIED MAIL, TO JAMES
MCDONOUGH, PRESIDENT AND CEO, ABINGTON SAVINGS BANK, 97 LIBBEY INDUSTRIAL
PARKWAY, SUITE 400, WEYMOUTH, MA 02338.   THIS AGREEMENT WILL BECOME EFFECTIVE
AND ENFORCEABLE SEVEN (7) DAYS FOLLOWING MY EXECUTION, UNLESS IT IS REVOKED
DURING THE SEVEN-DAY PERIOD.


16.                            ENTIRE AGREEMENT.  THIS IS THE COMPLETE AGREEMENT
BETWEEN ME AND THE ABINGTON SAVINGS BANK AND SUPERSEDES AND REPLACES ALL PRIOR
NEGOTIATIONS AND ALL AGREEMENTS PROPOSED OR OTHERWISE, WHETHER WRITTEN OR ORAL,
CONCERNING THE SUBJECT MATTERS HEREOF.  ANY REPRESENTATION, PROMISE OR AGREEMENT
NOT SPECIFICALLY INCLUDED IN THIS AGREEMENT SHALL NOT BE BINDING UPON OR
ENFORCEABLE AGAINST EITHER

5

--------------------------------------------------------------------------------


 


PARTY.  THIS IS A FULLY INTEGRATED DOCUMENT WHICH CAN BE MODIFIED ONLY IN A
WRITING SIGNED BY EACH PARTY.


17.                                 APPLICABLE LAW.  THIS AGREEMENT SHALL BE
DEEMED TO BE MADE AND ENTERED INTO IN THE COMMONWEALTH OF MASSACHUSETTS, AND
SHALL IN ALL RESPECTS BE INTERPRETED, ENFORCED AND GOVERNED UNDER THE LAWS OF
SAID COMMONWEALTH.  THE LANGUAGE OF ALL PARTS OF THIS AGREEMENT SHALL IN ALL
CASES BE CONSTRUED AS A WHOLE, ACCORDING TO ITS FAIR MEANING, AND NOT STRICTLY
FOR OR AGAINST ANY OF THE PARTIES.


18.                                 SEVERABILITY.  IN CASE ANY ONE OR MORE OF
THE PROVISIONS OF THIS AGREEMENT SHALL BE FOUND TO BE INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT, THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE
REMAINING PROVISIONS CONTAINED HEREIN SHALL NOT IN ANY WAY BE AFFECTED OR
IMPAIRED THEREBY.  FURTHER, ANY PROVISION FOUND TO BE INVALID, ILLEGAL OR
UNENFORCEABLE SHALL BE DEEMED, WITHOUT FURTHER ACTION ON THE PART OF THE PARTIES
HERETO, TO BE MODIFIED, AMENDED AND/OR LIMITED TO THE MINIMUM EXTENT NECESSARY
TO RENDER SUCH CLAUSES AND/OR PROVISIONS VALID AND ENFORCEABLE.


19.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS, AND EACH COUNTERPART SHALL HAVE THE EFFICACY OF A
SIGNED ORIGINAL.  PHOTOGRAPHIC COPIES OF SUCH SIGNED COUNTERPARTS MAY BE USED IN
LIEU OF THE ORIGINALS FOR ANY PURPOSE.


20.                                 HEADINGS. THE SECTION HEADINGS IN THIS
AGREEMENT ARE FOR REFERENCE PURPOSES ONLY AND SHALL NOT BE DEEMED TO BE PART OF
THIS AGREEMENT OR TO AFFECT THE MEANING OR INTERPRETATION OF THIS AGREEMENT.

BY PLACING MY SIGNATURE BELOW I CERTIFY THAT I HAVE READ AND ACCEPT ALL OF THE
FOREGOING TERMS AND CONDITIONS AS OF THIS 12TH DAY OF MAY, 2003.

 

/s/

Robert M. Lallo

 

Robert M. Lallo

 

 

 

 

 

 

ABINGTON BANCORP, INC.

 

 

 

 

By:

/s/ James P. McDonough, President

 

6

--------------------------------------------------------------------------------